Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s reply filed on 9/9/2021 and reply filed on 1/14/2022 are acknowledged.  In the reply filed on 9/9/2021, applicant elected Group I, however, applicant’s choice for the election of species requirement was considered nonresponsive because the election was unclear.  In the supplemental reply filed on 1/14/2022, applicant elected for the election of species requirement: (1) Ethylene glycol for Species Election 1; (2) Formula II of claim 10, for Species Election 2; and (3) Formula III of claim 12 for Species Election 3.  This election was clear.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Notes and Comments
No prior art was found against applicant’s election of species.  The application is still not allowable, however, as prior art has been found for non-elected embodiments as set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 32 recites “the composition of claim 1 wherein the Cas9 mRNA and guide RNA are in the form of a CRISPR Cas9 plasmid.”  Although claim 1 recites “Cas9,” it does not recite “Cas9 mRNA” nor “guide RNA.”  As claim 1 does not recite “Cas9 mRNA” nor “guide RNA,” there is insufficient antecedent basis for these terms in claim 32.   Claim 37 recites “the composition of claim 35, wherein the second block copolymer comprises a fourth block comprising a plurality of fourth monomers, and a fifth block comprising a plurality of first monomers.”  This recitation is indefinite for the following reasons.  Claim 35 recites “a second block copolymer,” but does not limit what type of block copolymer it may be (a di-block copolymer, a tri-block copolymer, etc), and does not specify a “first block,” “second block,” or “third block.”  Therefore, it’s unclear if the recitation in claim 37 that the second block copolymer of claim 35 comprises a fourth block comprising a plurality of fourth monomers” means that the second block copolymer is a tri-block copolymer with a first block comprising a plurality of first monomers, a second block comprising a plurality of second monomers, and a third block comprising a plurality of third monomers.  Based on this recitation in claim 37, the artisan would not understand with clarity if the second block copolymer in claim 35 is limited to a triblock copolymer comprising a first block comprising a plurality of first monomers, a second block comprising a plurality of second monomers, and a third block comprising a plurality of third monomers, or, as the plain reading of claim 35 suggests, is open to any block copolymer (a di-block copolymer, a tri-block copolymer, etc).  Claim 37 further recites “and a fifth block comprising a plurality of first monomers.”    It’s unclear why the fifth block does not comprise a plurality of fifth monomers, and if the recitation “a fifth block comprising a plurality of first monomers” implies that there are already first monomers in the second block copolymer that are repeated in a fifth block unit.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-2, 5-6, 9, 18, 29, 32-33, and 75 are rejected under 35 U.S.C. 103 as being unpatentable over Yin (Nat. Biotechnol., 2016) in further view of Qi (Journal of Controlled Release, 2012).  Yin teaches that therapeutic genome editing by administration of combined viral and non-viral delivery of Cas9 (an agent), guide RNA, and repair template DNA, in combination with a carrier, induces precise gene editing and the correction of genetic disease in mammals (abstract).
Yin fails to teach a carrier wherein the carrier is a block copolymer comprising (i) a first block comprising a plurality of first monomers, wherein each first monomer is hydrophilic; (ii) a second block comprising a plurality of second monomers, wherein each second monomer is hydrophobic; and (iii) a third block comprising a plurality of third monomers, wherein each third monomer is positively charged at a pH from about 6.8 to about 8.4, wherein the agent is non-covalently associated with the block copolymer.
Qi teaches the block copolymer mPEG-b-PCL-b-PLL (a block copolymer comprising (i) a first block comprising a plurality of first monomers, wherein each first monomer is hydrophilic; (ii) a second block comprising a plurality of second monomers, wherein each second monomer is hydrophobic; and (iii) a third block comprising a plurality of third monomers, wherein each third monomer is positively charged at a pH from about 6.8 to about 8.4) (abstract; Materials and Methods).  The block copolymer is used for the delivery of siRNA, and Qi teaches that similar amphiphilic cationic copolymer have been employed for gene delivery, their amphiphilic feature is benefeicial to micelle formation and their cationic segments complex with DNA and RNA chains (Introduction).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the block copolymer of Qi as a delivery carrier for Cas9,  guide RNA, and repair template DNA. The motivation for this is that using the block copolymer of Qi as a carrier for Cas9,  guide RNA, and repair template DNA will allow administration of the agents for therapeutic genome editing and correction of genetic disease in mammals.  The artisan would have a reasonable expectation of success, as Qi teaches that similar amphiphilic cationic copolymer have been employed for RNA and DNA delivery, their amphiphilic feature is beneficial to micelle formation and their cationic segments complex with DNA and RNA chains.


Claims 1-6, 8-9, 18, 23, 29, 32-33, 35, 37, 39-40, 43-45, 48-50, 52, 54, 65-66, 69 and 75 are rejected under 35 U.S.C. 103 as being unpatentable over Yin (Nat. Biotechnol., 2016) in view of CN 102525882A to Duan in further view of WO 2011/110694A to Lebouille in further view of Qi (Journal of Controlled Release 152 (2011) e133- e191)) in further view of CN102120036B to Jing.  Yin teaches that therapeutic genome editing by administration of combined viral and non-viral delivery of Cas9 (an agent), guide RNA, and repair template DNA, in combination with a carrier, induces precise gene editing and the correction of genetic disease in mammals (abstract).
Yin fails to teach a carrier wherein the carrier is a block copolymer comprising (i) a first block comprising a plurality of first monomers, wherein each first monomer is hydrophilic; (ii) a second block comprising a plurality of second monomers, wherein each second monomer is hydrophobic; and (iii) a third block comprising a plurality of third monomers, wherein each third monomer is positively charged at a pH from about 6.8 to about 8.4, wherein the agent is non-covalently associated with the block copolymer.  Yin further fails to teach wherein the composition comprises an anti-cancer agent.
Duan teaches composite formulations using a macromolecular polymer as a carrier material to package anti-tumor active substance to prepare nanoparticles (translated abstract).  Duan teaches terpolymers comprising antitumor agents bound or complexed thereto. Paragraphs [0014-0018], teach wherein the antitumor agents include siRNA and cisplatin. See the following Cj{'s: [0012] said high molecular polymer containing polyethylene glycol block, polyethylene glycol is a terminal hydroxyl methylation of polyethylene glycol (polyethylene glycol PLGA-mPEG), block molecular weight is 100-20000 , high molecular polymer comprises polyurethane or polyamino acid block, block molecular weight is 500-100000, high molecular polymer comprises polylactic acid, glycolic acid or polycaprolactone block, block molecular weight is 1000-100000 [0013] said high molecular polymer chemically bonded or not bonded tumour targeting moiety, wherein the targeting group is arginine-glycin-aspartate cyclic peptide (cRGD), folic acid (FA). epidermal growth factor receptor antibody (EGFRab), prostate specific antigen-antibody (PSAab), human epidermal growth factor (hrEGF), transferrin (Trf), lactoferrin, galactose (Glu), lactobionic acid (La) in the one kind of or several. [0014] the antineoplastic active substance is an anti-tumour gene, anti-tumour medicine, tumour diagnostic or anti-tumor developing LU [0015] the anti-tumour gene siRNA, microRNA, suicide gene, cancer suppressor gene or antisense nucleic acid; [0016] The antineoplastic agent is gemcitabine, fluorouracil, paclitaxeL mitoxantrone, adriamycin, 9-nitryl camptothecin, cisplatin, methotrexate and vincristine; [0017] said tumour diagnostic reagent is a reagent used in diagnose ultrasound, NMR, CT, or PET. [0018] said anti-tumour developing reagent for nuclear magnetic imaging, ultrasound or CT of the developing agent.  [0019] said temperature sensitive high molecular material is poloxamer, copolymers of poly N­ isopropyl acrylamide, N-isopropyl acrylamide and methacrylic acid or methacrylic ester in the one kind of or several.  Duan teaches that the antineoplastic agent is an alkylating agent, e.g. cyclophosphamide (paragraph 43).  The invention comprises loading of active substance comprises a drug, gene, developing
 agent for diagnosis probe. Drug comprises any suitable antineoplastic medicine of nanometer delivery system, is organic medicine, water-soluble medicine or water insoluble drug is an anti- cancer drug, such as folic acid (such as methotrexate), purine (such as mercaptopurine). The pyrimidine (such as fluorouracil,tegafur), ribonucleotide reductase inhibitor (such as hydroxy urea), deoxyribonucleotide polymerase inhibitor (such as cyclotidine), directly influence and damage  DNA  structure  and  its  function  of  medicine  (such  as  nitrogen  mustard, cyclophosphamide) (paragraph 43).  Duan teaches wherein the polymeric structures could be associated with multiple groups, e.g. a tumor targeting agent, and an anti-tumor reagent. See claims 1-6 of Duan et al. See translated CJ{ [0047], which discloses nanoparticles comprising siRNA-mPEG-PLGA-PLL, and DNA-mPEG-PVA-PCL-PLL-Trf, cisPt-PCL-PU-cRGD.
	Lebouille describes nanoparticle s comprising a core containing a block copolymer and a drug and their use in a method for treating cancer (cf. claims 1, 3 and 23-24). Lebouille suggests that a very wide range of small molecule drugs as well as proteins and polynucleotides may be used with the nanoparticles (cf. page 7, lines 22-25). Lebouille further describes the use of a multi-block copolymer for the delivery of multiple agents into cells, wherein those individual polymers are selected from among (i)-(iii) recited in claim 1. 
Qi teaches the triblock copolymer of present claim 1, and the synthesis of a micelle nanoparticle preparation formed from the triblock copolymer mPEG-PCL-PLL. The triblock copolymers self-assembled into micelles with a hydrophobic core (PCL) and a hydrophilic cationic shell (PEG and PLL). Qi et al. demonstrated the ability of siRNA to bind to these structures. 
Jing teaches nano-micelles comprising a biodegradable triblock copolymer bound to PT(IV) anticancer drugs. The Pt(IV) compound (including oxaliplatin) is connected to a side amino group on the polylysine block of the copolymer.   Jing teaches the following see CJ{ [0130-0132]: [0130] Embodiment 11: oxaliplatin Pt (IV)-(COOH) x with a biodegradable polymer bonding [0131] 3.0 mmol of EDC (0.573 g) and NHS (0.345 g) water dissolving in 50 mL secondary water. The oxaliplatin Pt (IV)-(COOH) x 1.0 mmol (0.531 g), adding EDC and NHS solution, stirring and reacting until the solution is clear. 	 
It would have been obvious to one or ordinary skill in the art at the time the invention was made to incorporate as a delivery carrier for Cas9,  guide RNA, and repair template DNA, a terpolymer according to the secondary references, to prepare a composition for administration of Cas9, guide RNA, and repair template DNA.   The motivation for this is that by using the block copolymer of the secondary references as a carrier for Cas9,  guide RNA, and repair template DNA, the agents may be administered to induce precise gene editing for the correction of genetic diseases in mammals.    Lebouille describes the use of a multi-block copolymer for the delivery of multiple agents into cells, wherein those individual polymers are selected from among (i)-(iii) recited in claim 1. Additionally, these references teach the delivery of cancer treating agents and nucleic acid.   It would have been obvious to modify the disclosures of these references to utilize triblock copolymers comprising mPEG-PCL-PLL because this copolymer is known in the art to be useful for the delivery of oxaliplatin (a platinum containing anticancer drug).  Duan teaches multi- block copolymers for the delivery of anticancer agents, wherein said agents include RNA and other antineoplastic agents, it would have been obvious to identify variants of a known compositions by routine experimentation.  Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the filing of the invention.  




Allowable Subject Matter
Claims 10, 12, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
June 22, 2022